DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-7, 9-11, 14 and 16-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

A means for managing an inventory system comprising:

storing inventory information corresponding to an inventory system comprising a plurality of inventory units, the plurality of inventory units comprising a first inventory unit comprising a first remote computing device, a second inventory unit comprising a second remote computing device, and a requesting inventory unit comprising a third remote computing device; 

receiving an inventory item request the inventory request-identifying a location of the requesting inventory unit and a request for an inventory item; 

receiving a moving location of the second inventory unit from the second remote computing device; 

receiving an inventory item request the inventory item request identifying a location of the requesting inventory unit and a request for an inventory item; 

receiving a moving location of the second inventory unit; 

determining a first geo-zone based on a location of the first inventory unit and a second geo-zone based on the moving location of the second inventory unit; 


determining a shared geo-zone based upon the first geo-zone and the second geo-zone, wherein the shared geo-zone geographically shifts according to the moving location of the second inventory unit; 

determining a holding inventory unit holding the requested inventory item, comprising: 

receiving inventory information for the requested inventory item corresponding to the holding inventory unit, the inventory information comprising a scanned QR code, and determining the storage location of the selected inventory item based on an identification of the selected inventory item encoded in the scanned QR code; and 

transmitting an identification of the holding inventory unit and the inventory information.


This is considered to be certain methods of organizing human activity, in particular, managing inventory items in an inventory system which is a fundamental economic practice. 
Regarding independent claims 1, 7, and 17, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., a computing device, communication device, database, and processor) fail to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology.  The additional elements do not (i) reflect an improvement to the functioning of a computer, another technology, or another technical field, (ii) implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, (iii) effect a transformation of a particular article to a different state or thing, or (iv) apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Regarding independent claims 1, 7, and 17, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use a computing device, communication device, database, and processor to transmit, process, and store various information.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp v CLS).
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Response to Arguments
3.	Applicant's arguments filed on October 12, 2022 have been fully considered but all of them are not persuasive.  Applicant argues that the rejections under U.S.C. 101 and 103 are in error and should be withdrawn.  Regarding the rejection under U.S.C. 101, it is asserted that the claims are not directed to certain methods of organizing human activity but provide a technological solution to a technical problem, the other elements integrate the abstract idea into a practical application, and the other elements modify the abstract idea so that the claims amount to significantly more than just the idea.  Regarding the rejection under U.S.C. 103, it is asserted that the prior art fails to teach all of the recited features of the claimed invention, especially the new features related to geo-zones.
	The examiner agrees with applicant’s arguments related to the rejection under U.S.C. 103 and has withdrawn this rejection.  However, the examiner disagrees with applicant’s arguments related to the rejection under U.S.C. 101 and stands by the rejection above which has been revised to address applicant’s arguments and claim amendments.  In the examiner’s view, the claims are concerned with management of inventory, something which is considered a basic economic practice.  Thus, the claims are directed to certain methods of organizing human activity.  The claims do recite other elements beyond the abstract idea, such as devices, processors, a database, etc., but they are only recited in a very generic sense and at a high level of generality.  These other elements are not recited with sufficient detail to place meaningful limits on the abstract idea or make substantial modifications to the idea so that they integrate the idea into a practical application or make the claims significantly more than just an abstract idea.  Therefore, the claims are still considered to be patent ineligible.  The examiner suggests adding further details describing how the other elements actually perform the various steps of the claims, especially with respect to the determination and use of the geo-zones.
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627